06/05/2017




        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT KNOXVILLE
                          Assigned on Briefs April 26, 2017

               STATE OF TENNESSEE v. TERRY TRAMMELL

                 Appeal from the Criminal Court for Knox County
                       No. 106956 G. Scott Green, Judge


                            No. E2016-01725-CCA-R3-CD


The Defendant, Terry Trammell, was convicted by a Knox County Criminal Court jury of
two counts of burglary, a Class D felony, and two counts of theft of property, a Class E
felony. See T.C.A. §§ 39-14-402 (2014) (burglary), 39-14-103 (2014) (theft). The trial
court merged the burglary and theft convictions and sentenced the Defendant to
concurrent terms of twelve years for the burglary conviction and six years for the theft
conviction, which were ordered to be served consecutively to a previously imposed
sentence. On appeal, the Defendant contends that the evidence is insufficient to support
his convictions. We affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and ROBERT L. HOLLOWAY, JR., JJ. joined.

Nicholas W. Lee, Knoxville, Tennessee, for the appellant, Terry Trammell.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Counsel;
Charme P. Allen, District Attorney General; and Ta Kisha Fitzgerald, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                       OPINION

        This case arises from a July 2015 burglary of Rodem Process Equipment (Rodem)
in which a conference room television was stolen at night. At the trial, Bridger Yancey
testified that he worked for Rodem, which distributed stainless steel valves and parts to
businesses. He said that the majority of Rodem’s customers placed orders on the
telephone and that Rodem was located in a “strip type office” building.
        Mr. Yancey testified that on July 8, 2015, Rodem had a television inside the
conference room in the rear of the building. He said that Rodem closed at 8:00 p.m. and
that it opened at 8:00 a.m. on July 9, 2015. He said that when he arrived on July 9, the
office suite was warm, that a rear window was broken, that glass shards from the broken
window were everywhere, and that the conference room television was missing.

        Mr. Yancey testified that he provided the television’s serial number to the
responding police officers, that the television was later found at a pawn shop, and that he
provided the television’s paperwork to the police and to the pawn shop employee in order
to have the television returned. Mr. Yancey said that Rodem’s corporate office
maintained serial number records of the office equipment and that initially the corporate
records showed that the television was shipped to the Burford, Georgia office, rather than
the Knoxville office. He said that it was a data entry error and that the proper number
was provided to the police. He said that the television was valued at more than $500 and
that the Defendant did not have permission to enter the business and to take the
television.

       On cross-examination, Mr. Yancey testified that he did not know what time the
television was taken. He said the conference room was used often, that the room was not
used the night of the burglary, and that the door remained open when the room was not
used. He said that the television was about one year old, that it was a “flat screen,” that it
was used for conference calls, and that it had not been damaged. He agreed that his
assessment of the television’s value was based upon his general knowledge of television
costs and that he did not know the cost of the television in this case. He said that he did
not see the Defendant in the area before the burglary and that he did not see the
Defendant take the television or break into the building.

        Amy Zarychta, assistant manager for Cash America Pawn Shop, testified that her
company maintained transaction records for seven years and that the records contained
the pawn ticket and the signature and thumbprint of the person who pawned an item. She
identified a copy of a July 9, 2015 pawn ticket, reflecting the Defendant pawned a forty-
inch Samsung television, the television’s serial number, and its model number.

       On cross-examination, Ms. Zarychta testified that anyone was permitted to pawn
an item and that she recalled occasions in which she suspected someone pawned an item
for another person. She said that if a person attempted to pawn an item belonging to
another person, she advised the person that the owner had to pawn the item. She
conceded, though, that sometimes a person “slip[ped] under the radar” and pawned an
item not belonging to the person.

        Ms. Zarychta testified that she spoke to the Defendant when he pawned the
television and that it was slightly damaged when the Defendant pawned it. She said the
Defendant received $150.

                                             -2-
       Knoxville Police Officer Timothy Schade, an expert in latent fingerprint
examination, testified that he examined the scene for fingerprints. He that said the rear
window was broken, that glass lay outside on the grass and inside the window frame, and
that he recovered a fingerprint from the exterior side of a shard of glass in the window
frame. He said that he also recovered a “possible shoe print” outside the building on the
broken glass. He said it was not unusual to recover only one fingerprint. He said that the
fingerprint was ran through the Automated Fingerprint Identification System (AFIS), that
AFIS identified the Defendant as a possible match to the fingerprint, and that Officer
Schade analyzed the fingerprints and determined the fingerprint recovered from the scene
matched the Defendant. Officer Schade identified the Defendant’s state identification
number, photograph associated with the identification number, and date of birth.

      Officer Schade testified that he examined the Defendant’s thumbprint from the
pawn shop ticket related to the Samsung television, that the thumbprint was entered into
AFIS, that AFIS identified the Defendant as a possible match, and that Officer Schade
determined that the thumbprint matched the Defendant.

        On cross-examination, Officer Schade testified that he looked for fingerprints in
the conference room but did not find any. He agreed that the Defendant’s fingerprints
were not found inside the building and that the Defendant’s fingerprint was found outside
the building at the point of entry. He did not know when the Defendant’s fingerprint was
left on the outside of the window.

       Knoxville Police Officer Edward Johnson, an expert in latent fingerprint
examination, testified that he reviewed the thumbprint from the pawn shop ticket related
to the Samsung television. He said that after AFIS reported the Defendant as a possible
match, he examined the thumbprint from the ticket and the Defendant’s thumbprint from
AFIS and determined the thumbprints matched. He said that he provided his conclusions
to Officer Schade because policy required fingerprint analyses to be verified by two
examiners. On cross-examination, Officer Johnson stated that he did not analyze the
fingerprint found at the scene.

        Knoxville Police Officer Ron Linkins testified that he obtained the television’s
serial number and entered the information into the “Leads Online System,” which he
identified as a database utilized by law enforcement and pawn shops to track pawn shop
transactions. He said that pawn shop personnel entered information relative to
transactions each business day into the Leads Online System and that he could view the
nationwide records.

      Officer Linkins testified that he received a report reflecting that the fingerprint
from the scene matched the Defendant and that he verified the Defendant’s identity by
photographs in two law enforcement databases. Officer Linkins said that he searched the
Leads Online System for the Defendant’s name and learned the Defendant had pawned a

                                           -3-
television matching the description of the television taken from the conference room.
Officer Linkins said that the Leads Online System report showed the Defendant pawned
the television before 10:00 a.m. on the morning the burglary was reported. Officer
Linkins said that the serial number in the Leads Online System report and the serial
number provided by the victim was “one digit off,” that he verified the serial number
with the victim, that the victim initially provided an incorrect serial number, and that the
victim later provided the proper number. Officer Linkins said that the subsequent serial
number provided by the victim matched the serial number reflected in the Leads Online
System report.

      On cross-examination, Officer Linkins testified that he did not find any witnesses
who saw the burglary and that he did not find surveillance recordings showing what
occurred during the burglary.

       Upon this evidence, the Defendant was convicted of two counts of burglary and
two counts of theft of property valued at more than $500 but less than $1,000. This
appeal followed.

        The Defendant contends that the evidence is insufficient to support his
convictions. Although he does not allege the State failed to prove beyond a reasonable
doubt the elements of the offenses, he argues the State failed to prove his identity as the
perpetrator. In support of his argument, he cites to the State’s sole evidence placing him
at the scene, a single fingerprint on the outside of the building. He also argues relative to
the felony classification of the theft conviction that the State failed to establish the value
of the television. The State responds that the evidence is sufficient. We agree with the
State.

        In determining the sufficiency of the evidence, the standard of review is “whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979); see State v. Vasques, 221 S.W.3d 514,
521 (Tenn. 2007). The State is “afforded the strongest legitimate view of the evidence
and all reasonable inferences” from that evidence. Vasques, 221 S.W.3d at 521. The
appellate courts do not “reweigh or reevaluate the evidence,” and questions regarding
“the credibility of witnesses [and] the weight and value to be given the evidence . . . are
resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); see
State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984).

        “A crime may be established by direct evidence, circumstantial evidence, or a
combination of the two.” State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998); see State v.
Sutton, 166 S.W.3d 686, 691 (Tenn. 2005). “The standard of review ‘is the same whether
the conviction is based upon direct or circumstantial evidence.’” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.

                                             -4-
2009)). A conviction may be based upon circumstantial evidence alone. See Dorantes,
331 S.W.3d at 380-381.

       “Identity of the perpetrator is an essential element of any crime.” State v. Rice,
184 S.W.3d 646, 662 (Tenn. 2006). Circumstantial evidence alone may be sufficient to
establish the perpetrator’s identity. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002). The
identity of the perpetrator is a question of fact for the jury to determine. State v. Thomas,
158 S.W.3d 361, 388 (Tenn. 2005). “The jury decides the weight to be given to
circumstantial evidence, and ‘[t]he inferences to be drawn from such evidence, and the
extent to which the circumstances are consistent with guilt[.]’” Rice, 184 S.W.3d at 662
(quoting Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958)).

        In the light most favorable to the State, the evidence shows that Rodem was closed
for business and not open to the public between July 8, 2015, at 8:00 p.m., and July 9,
2015, at 8:00 a.m. During this time, a rear window was broken to gain entry into the
building, and a conference room television was taken without the consent of the owner.
The Defendant’s fingerprint was found on a glass shard from the broken window, which
was the point of entry for the burglary. The television was found at a pawn shop, and the
transaction record reflected the Defendant’s name and thumbprint. The record also
reflected the Defendant pawned the television at 9:41 a.m. on the morning the burglary
was reported to the police and the television’s serial number was identical to the
subsequent number provided by Mr. Yancey. The jury, by its verdict, credited the
circumstantial evidence that the Defendant entered the building from the rear window and
took the television without consent. Although no direct evidence showed the Defendant
entering the building and taking the television, the jury made a logical determination that
the Defendant was the perpetrator based upon the circumstantial evidence of the
Defendant’s fingerprint at the point of entry into the building and the Defendant’s
pawning the television less than two hours after the burglary was discovered and
reported. The Defendant is not entitled to relief on this basis.

        Tennessee Code Annotated defines value as the fair market value of the property
at the time of the offense or the cost of replacing the property within a reasonable time, if
the fair market value cannot be ascertained. T.C.A. § 39-11-106(a)(36)(A) (2014). The
fair market value is a question of fact for the jury. State v. Hamm, 611 S.W.2d 826, 828-
29 (Tenn. 1981). “A witness may testify to the value of the witness’s own property[.]”
Tenn. R. Evid. 701(b). However, Tennessee Rule of Evidence 701(b) limits lay witness
testimony regarding the value of stolen property to the owner, meaning the person who
holds title to the property. State v. Bridgeforth, 836 S.W.2d 591, 593 (Tenn. Crim. App.
1992).

       Mr. Yancey testified that he worked for Rodem, but he was not questioned about
his position within the company or about whether he owned the television, although the
record reflects that Rodem’s corporate office maintained the television records. In any

                                            -5-
event, the record reflects that Mr. Yancey testified the television was valued at more than
$500 when questioned by the prosecutor and that the defense did not object to the
admissibility of Mr. Yancey’s testimony as a lay witness. See Tenn. R. Evid. 701(b). To
the contrary, the defense attempted to discredit Mr. Yancey’s testimony by questioning
him about the basis of his value determination. To the extent the Defendant now argues
that Mr. Yancey was not qualified to testify regarding the television’s value, the
defense’s failure to object to the introduction of Mr. Yancey’s testimony results in waiver
of the issue. See T.R.A.P. 36(a); see also Tenn. R. Evid. 103(a).

       Likewise, the failure to object to the admissibility of Mr. Yancey’s testimony
relative to value rendered his testimony proper proof of the television’s value. See State
v. Smith, 24 S.W.3d 274, 280 (Tenn. 2000) (determining “[w]hen a party does not object
to the admissibility of evidence, . . . the evidence becomes admissible notwithstanding
any other Rule of Evidence to the contrary, and the jury may consider that evidence for
its ‘natural probative effects as if it were in law admissible’”) (quoting State v.
Harrington, 627 S.W.2d 345, 348 (Tenn. 1981)); see also State v. Toscar C. Carpenter,
Sr., No. M2000-00990-CCA-R3-CD, 2000 WL 1880612, at *3 (Tenn. Crim. App. Dec.
29, 2001); State v. Bill Wright, No. 03C01-9203-CR-00087, 1992 WL 386323, at *2
(Tenn. Crim. App. Dec. 29, 1992) (citing Harrington, 627 S.W.2d at 348; State v.
Carney, 752 S.W.2d 513 (Tenn. Crim. App. 1988)).

        Mr. Yancey testified that the television was one year old, that it was a flat screen
television, that it was used for conference calls, and that it was not damaged before the
burglary. Mr. Yancey valued the forty-inch, flat-screen television at more than $500,
based upon his general television knowledge. Although Mr. Yancey did not know the
purchase price of the television and the Defendant received $150 from the pawn shop, no
evidence showed that the purchase price and the amount paid by the pawn shop reflected
the fair market value of the television at the time of the offenses. See State v. Steven
Bernard Sydnor, No. M2007-02393-CCA-R3-CD, 2010 WL 366670, at *20 (Tenn. Crim.
App. Feb. 2, 2010) (agreeing with the trial court that jurors are permitted to use their
“common sense” in determining the value of stolen goods), perm. app. denied (Tenn.
June 17, 2010). Viewing this evidence in the light most favorable to the State, we
conclude that sufficient evidence was presented to allow the jury to determine the fair
market value of the television. The jury could reasonably determine from Mr. Yancey’s
testimony that the fair market value of the television was more than $500 but less than
$1,000. The Defendant is not entitled to relief on this basis.

       In consideration of the foregoing and the record as a whole, we affirm the
judgments of the trial court.


                                          ____________________________________
                                          ROBERT H. MONTGOMERY, JR., JUDGE

                                            -6-